              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                       1:19 CV 280 MOC WCM

MEGHAN MARIE NEIRA,                    )
individually and on behalf of similarly)
situated persons                       )               INITIAL
                                       )               SCHEDULING
      Plaintiff,                       )               ORDER
v.                                     )
                                       )
GOODFELLA’S PIZZA, INC. and            )
AARON FOX,                             )
                                       )
      Defendants                       )
_______________________________________)

       Before the Court is the Certification and Report of Fed. R. Civ. P. 26(f)

Conference and Discovery Plan filed jointly by the parties (the “Report,” Doc.

12).

       On September 27, 2019, Plaintiff filed the Complaint in this matter

which is brought as a collective action under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq.

       Subsequently, on March 21, 2020, Plaintiff filed a Motion to

Conditionally Certify a Collective Action and Facilitate Notice Under 29 U.S.C.

§ 216(B) (the “Conditional Certification Motion,” Doc. 10). The Conditional

Certification Motion is currently pending before the presiding District Judge.

Defendants’ deadline for filing a response is May 6, 2020.



                                          1
      The parties’ Report was filed on March 24, 2020. In it, the parties

request that this action proceed in two phases. Phase One would be limited to

the District Court’s consideration of Plaintiff’s Conditional Certification

Motion. The parties could also participate in discovery regarding certification

issues and settlement discussions. Doc. 12, p. 1. The parties request that

Phase Two begin immediately after either the close of any opt-in period, if the

Motion to Conditionally Certify is allowed, or the denial of the Motion and

suggest that the parties meet and confer within 30 days after Phase Two begins

to conduct a second scheduling conference. Doc. 12, pp. 1-2.

      The undersigned finds that a phased approach, as described by the

parties, is appropriate.

      IT IS THEREFORE ORDERED THAT:

            1. An initial pretrial phase (“Phase One”) will begin immediately

               and will conclude upon a ruling on Plaintiff’s Motion to

               Conditionally Certify a Collective Action and Facilitate Notice

               Under 29 U.S.C. § 216(B) (Doc. 10). During Phase One, the

               parties may agree to conduct discovery (with respect to

               certification issues only) and to engage in settlement

               negotiations.

            2. Within fourteen (14) days of a ruling on Plaintiff’s Motion to

               Conditionally Certify a Collective Action and Facilitate Notice

                                       2
Under 29 U.S.C. § 216(B) (Doc. 10), the parties shall file an

Amended Certification and Report of Fed. R. Civ. P. 26(f)

Conference and Discovery Plan setting forth a proposed

discovery plan as to the remainder of the pretrial period.




                   Signed: March 31, 2020




                         3
